—In an action, inter alia, for a declaration that the defendants possess no claim or lien for *466common charges against an apartment unit located in the codefendant Saratoga Condominium, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Burrows, J.), dated March 13, 1992, as granted the plaintiff’s motion for summary judgment and extinguished their alleged lien for common charges.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted summary judgment to the plaintiff Citibank, N. A., declaring, inter alia, that the defendants have no lien or claim for common charges against a certain apartment unit located in the Saratoga Condominium (see, Bankers Trust Co. v Board of Mgrs., 81 NY2d 1033, 1034; see also, Real Property Law §§ 339-z, 339-aa; CPLR 6501; 7A Weinstein-Korn-Miller, NY Civ Prac f 6501.13). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.